Asch, J.,
dissents in a memorandum as follows: I would affirm the order of Special Term dismissing this CPLR article 78 petition. The opinion of the New York City Conciliation and Appeals Board (CAB) in determining rent for the subject apartment was supported by a rational basis and was not arbitrary or capricious.
The Code of the Rent Stabilization Association of New York City, Inc. (Code) § 42 (A) expressly provides that the owner has the affirmative duty to maintain all prior leases to the apartment and to produce them upon demand. In this regard, Code § 42 (A) (2) provides as follows: "(2) It shall be the duty of an owner to retain all leases described in paragraph 1 of this subdivision and to produce them on demand of the Association, the CAB, the Housing and Development Administration or new purchasers for as long as the Rent Stabilization Law or any extension thereof is in effect for such dwelling unit.”
*464Not only was the owner required to produce complete rental history data upon demand by the Board, but the owner was also required to take affirmative steps to inform the tenants of the rental histories of their apartments. Rent Stabilization Code §42 (A) requires that every owner, without exception, must include in every vacancy lease a rider which sets forth the complete rental history of the apartment and informs the tenant that he has the right to examine the prior leases to the apartment.
The owner in this case failed to comply with either the obligation to produce a rental history upon the Board’s demand or the obligation to permit the tenant to examine the documentation which would establish the basis for the rent being charged. In fact, as the tenant’s complaint specifically alleged, the owner refused to make the documentation available to the tenant. Then, when the Board served its written demand for the rental history, the owner simply asserted that the documentation was in the possession of a prior owner who had retired and was unavailable. The owner claimed it was unable to produce any documentation whatsoever despite the owner’s clear obligation under the Rent Stabilization Code to have on hand and produce upon demand the documentation to prove the legality of the rent being charged.
The courts have consistently held, however, that an owner is not excused from its obligation to document the legality of the rents it is charging simply because it failed to obtain that documentation from the prior owner. (See, Matter of 61 Jane St. Assoc. v New York City Conciliation & Appeals Bd., 65 NY2d 898, affg 108 AD2d 636.)
In the instant case, the Board could well have chosen to expel the owner from participation in the rent stabilization system for its default in complying with its obligation to produce the documentation to establish the legality of the rent it was charging. Instead, in its discretion, the Board chose to establish the lawful stabilized rent for the apartment of the complaining tenant by using an alternative procedure. The use of such alternative procedures has been upheld by the Court of Appeals (see, Matter of 61 Jane St. Assoc. v New York City Conciliation & Appeals Bd., supra).
Applying its alternative procedures in the instant case, the Board obtained from the Office of Rent Control the last officially recorded rent for the apartment, which in this case was the 1972 maximum base rent. Since the owner had *465provided no information as to when the apartment became subject to regulation under the Rent Stabilization Law, the Board presumed that it became subject to regulation on July 1, 1974, the date the Emergency Tenant Protection Act took effect. The 1972 maximum base rent was then updated to July 1, 1974 by the Board, which then added thereto the applicable guideline increases for leases subsequent to that date. In this case, because of the owner’s default, the only leases of record were those provided by the tenant. Therefore, the Board established the lawful rent by utilizing the only information available, which was the maximum base rent provided by the Office of Rent Control and the leases provided by the tenant himself.
It is well settled that an order of the Board is entitled to confirmation if it has a rational basis in the record adduced during the course of the administrative proceeding and it is in accord with applicable law (Fresh Meadows Assoc. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925). In the instant case, as in Matter of 61 Jane St. Assoc. (supra), the owner defaulted in its obligation under the Rent Stabilization Law by failing during the course of the four-month-long administrative proceeding to produce a shred of documentation to establish that the rent being charged was lawful.
The owner even now does not argue that the Board order lacked a rational basis in the record. Instead, the owner asserts that it was error for the Board to refuse to reopen the administrative proceeding on the basis of information which was not even in the record when the Board rendered its final determination. The record shows that the owner was afforded ample opportunity during the course of the Board proceeding to obtain and submit whatever information the owner chose. Despite this opportunity, the owner failed to produce that documentation.
Then, after the Board rendered its final determination based upon the record before it, the owner requested reconsideration on the sole ground that the owner expected to obtain rental documentation from the prior owner "shortly”. But, there was no cognizable ground for the Board to grant reconsideration. Reconsideration by the Board is not a de novo administrative proceeding. The function of the Board’s reconsideration procedure is to permit the Board to review its own orders to correct any errors made by the Board. The reconsideration procedure *466does not exist to permit a party to introduce new evidence or raise new arguments.
Furthermore, what the owner did submit after the final administrative determination was rendered were documents which on their faces were insufficient and would not have changed the result. Those documents upon which the owner relied were rent schedules prepared by the prior owner, who filed them with the Office of Rent Control. Each schedule bears the following notation: "The acceptance of a registration statement or other filed document and the certification of its existence is not a certification of any of the facts contained therein.”
However, even if that documentation were verified, it would not have constituted competent proof of the fact the owner sought to establish. The owner and the majority herein are of the opinion that the complaining tenant was the first rent-stabilized tenant to occupy the apartment after vacancy decontrol. But, contrary to this opinion, competent proof of vacancy decontrol would be the required statutory report of decontrol. The statutory report of decontrol is a document which was never submitted during the course of the Board proceeding. Indeed, not once during the course of the Board proceeding did the owner assert or ever suggest that the apartment had been decontrolled, let alone offer competent proof to that effect. In fact, this owner, who had the obligation to maintain the documentation to prove that the rent being charged was lawful, did not even know when the apartment became subject to regulation under the Rent Stabilization Law.
In addition, even assuming, arguendo, that the untimely submission of the owner had some probative value, that submission is dehors the record of the administrative proceeding upon which the Board based its determination. For that reason, it may not be considered by a court during a subsequent article 78 proceeding. The scope of judicial review is limited to the record before the Board at the time the Board rendered its determination. "The function of the court upon an application for relief under CPLR article 78 is to determine, upon the proof before the administrative agency, whether the determination had a rational basis in the record or was arbitrary and capricious. Disposition of the proceeding is limited to the facts and record adduced before the agency when the administrative determination was rendered (see Matter of Levine v New York State Liq. Auth., 23 NY2d 863).” *467(Matter of Fanelli v New York City Conciliation & Appeals Bd., 90 AD2d 756, 757, affd for reasons stated below 58 NY2d 952.)
Moreover, because of their own lack of action, neither the current owner nor the prior owner could claim that the present tenant was the first rent-stabilized tenant to occupy the apartment. The first rent-stabilized tenant to occupy an apartment is required to be given notice of that fact and of his or her right to challenge the initial stabilized rent for the apartment. An owner must serve that notice on the tenant by certified mail within 30 days after the tenant takes occupancy (Rent Stabilization Code § 26). There is no record that any such notice was served on the tenant in this case. The absence of such notice or even an allegation that it was served leads to the conclusion that the tenant in this case was not the first rent-stabilized tenant to occupy the apartment, despite the owner’s belated and unproven claim to the contrary.
It is "black-letter law” that the court should not substitute its discretion for that of the administrative agency which has the expertise in its field, as long as the agency exercises its discretion in a rational manner. The record is clear that the CAB’s determination herein was clearly supported by a rational basis and was neither arbitrary nor capricious.